Citation Nr: 1605315	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  07-28 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Validity of a debt resulting from an overpayment of benefits due to the award of dependency compensation on behalf of the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 concurrent with Chapter 35 Dependents' Educational Assistance (DEA) benefits. 

2. Whether waiver of any or all of the overpayment of dependency compensation on behalf of the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from January 1976 to January 1980, and from October 1981 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that an overpayment had been created due to the erroneous award of dependency compensation based on school attendance (dependents' educational assistance) under 38 C.F.R. § 3.667 (2015) concurrent with the award of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 (Chapter 35) effective August 20, 2001.  The Veteran also perfected an appeal of an August 2006 decision of the Committee on Waivers and Compromises (COWC) in Oakland, California, which denied waiving the debt resulting from the overpayment.  

The Veteran's September 2007 and October 2009 substantive appeals (VA Form 9) reflect that he is only appealing the issue of whether the overpayment was properly created for the period from August 20, 2001 through January 24, 2006.  He does not dispute any amount of overpayment and resultant debt created from January 25, 2006 through March 31, 2006 or seek a waiver of any such amount with respect to the erroneous award at issue in this appeal.  

Because the exact amount of overpayment allocable to the period on appeal, which extends through January 24, 2006, is different from the amount of overpayment calculated by the VA Debt Management Center (DMC) based on the entire period of the erroneous award, which extended through March 31, 2006, the Board has not specified the amount at issue.  Rather, the agency of original jurisdiction (AOJ) must determine this amount. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDING OF FACT

1. The Veteran received dependency compensation payments for his daughter "A" concurrent with her award of Chapter 35 DEA benefits for the period from August 20, 2001 through January 24, 2006, resulting in an overpayment.

2. The erroneous award of continued dependency compensation after Chapter 35 DEA benefits were granted was made with the Veteran's constructive knowledge of the error. 

3. The overpayment resulting from the retroactive grant of Chapter 35 DEA benefits back to August 20, 2001, which required a corresponding retroactive discontinuance of dependency compensation benefits for the Veteran's daughter "A" for the same retroactive period, was not due to an erroneous award. 

4. The award of dependency compensation concurrent with Chapter 35 benefits was not due to fraud, misrepresentation, or bad faith on the part of the Veteran.

5. Recovery of the overpayment would be against equity and good conscience, as the Veteran's fault was negligible, while VA's fault in the creation and considerable amount of the overpayment by not timely discontinuing dependency compensation payments greatly outweighs any fault that may be attributed to him, who has provided credible testimony that he had no knowledge of the prohibition on concurrent Chapter 35 and dependency compensation benefits.


CONCLUSIONS OF LAW

1. The debt resulting from an overpayment of benefits due to the award of compensation based on dependents' educational assistance concurrent with DEA benefits under Chapter 35 for the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 was properly created.  38 U.S.C.A. §§ 1115, 1135, 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.503, 3.660, 3.667, 3.707, 21.3023 (2015). 
 
2. The criteria for waiver of recovery of the debt resulting from an overpayment of dependency compensation benefits for the Veteran's daughter "A" for the period from August 20, 2001 through January 24, 2006 are satisfied.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not apply to cases involving the validity of a debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.  Moreover, the Veteran's waiver request has been granted, as discussed below. 



II. Analysis

The Veteran argues that he is entitled to a waiver of the debt resulting from an overpayment of dependency compensation on behalf of daughter "A" concurrent with the award of Chapter 35 DEA benefits for daughter A from August 20, 2001 to January 24, 2006.  Specifically, as stated in his hearing testimony before the undersigned and in his notice of disagreement (NOD) and substantive appeal (VA Form 9), he asserts that he was not aware of the bar to additional dependency compensation for the same period as the award of Chapter 35 DEA benefits, and that it was incumbent on VA to stop his dependency compensation for daughter "A" at the time of the award of Chapter 35 benefits.  He also argues that if there was an overpayment resulting from the award of Chapter 35 benefits concurrent with dependency compensation on behalf of daughter "A," VA should have notified him right away and given him an opportunity to repay the amount at that time; instead, VA's delay in taking action resulted in a much larger overpayment than would have occurred if it had acted in a timely manner.  

The Veteran does not dispute the fact that he was not entitled to dependency compensation for daughter "A" at the same time as the award of Chapter 35 DEA benefits.  Rather, he argues that the concurrent award was the fault of VA, and thus waiver is warranted.  As noted above, he does not challenge the validity of any overpayment created after January 24, 2006 through March 31, 2006, or seek a waiver of recoupment of that amount, with regard to dependency compensation on behalf of his daughter for that period. 

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2015).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2015).

This appeal encompasses both the validity of the debt and whether a waiver is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  As the agency of original jurisdiction has adjudicated both issues, and the Veteran has perfected an appeal of both, the Board may proceed with appellate review.  For the following reasons, the Board finds that although the debt was valid, a waiver of recoupment of the debt is warranted under the standard of equity and good conscience.  

Whether an overpayment was properly created for which the Veteran is liable depends on whether he was entitled to the benefits in question, or if not entitled, the proper effective date of discontinuance of the erroneous award. 

There is no dispute that the Veteran was not entitled to dependency compensation on behalf of daughter "A" concurrent with the award of Chapter 35 DEA benefits.  

In this regard, as relevant to this appeal, dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for dependents' educational assistance (DEA) benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807(a) , 21.3021, 21.3030, 21.3040, 21.3041 (2015).  However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C.A. § 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667(f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (2015) (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023). 

In a March 2003 rating decision, the Veteran was granted a TDIU effective August 2, 2001, which established eligibility for Chapter 35 DEA benefits.  See 38 C.F.R. § 3.807.  He was notified in an April 2003 letter of the award and that he was being paid additional compensation based on dependents who were in school or below the age of eighteen.  See 38 U.S.C.A. § 1115; 38 C.F.R. §§ 3.57, 3.667 (2015).  He was also notified in this letter that basic eligibility for DEA benefits under Chapter 35 had been established effective August 2, 2001 based on the grant of TDIU.  See 38 C.F.R. § 3.807.  The letter reflects that enclosed with it was an informational pamphlet on Chapter 35 benefits, VA Pamphlet 22-73-3, "Summary of Education Benefits," which explained the program, as well as an application form to apply for such benefits, VA Form 22-5940, and a form with additional information for Veterans with service-connected permanent and total disability, including entitlement to DEA benefits for a child or spouse.  

The information provided the Veteran in the VA forms attached to the April 2003 letter makes some indirect reference to the bar to dual dependency compensation and Chapter 35 benefits, but could hardly be characterized as providing clear or effective notice of this law.  VA Pamphlet 22-73-3, at least in its current version, simply notes in one among several paragraphs without any attempt to set it apart or call attention to it, that if Chapter 35 benefits are awarded to a child of a Veteran, dependency compensation on behalf of that child would stop once the child receives DEA benefits.  VA Form 22-5940, the application form for DEA benefits, contains toward the very bottom of the second page of that form a box labeled "Important," with small print following that notes that "you [that is, the dependent child] may not be claimed as a dependent in a compensation claim."  Neither of these forms directly and clearly inform the reader that there is a bar to concurrent Chapter 35 and dependency compensation benefits for the same child, and no notice dedicated to that purpose was provided to the Veteran.  The Veteran was never directly informed in an effective manner that he must not claim his daughter "A" as a dependent once Chapter 35 benefits were awarded or notify the RO of the Chapter 35 award.  There was also no notice of the possible effect of a retroactive grant of DEA benefits, which also contributed to the overpayment by virtue of the concomitant retroactive discontinuance of dependency compensation. 

The record further shows that the Veteran submitted to the RO various reports of school attendance for daughter "A" (VA Forms 21-674 and 674b, and VA Form 21-8960) in August 2001, May 2003, April 2004, November 2005, and April 2006.  These reports were submitted to request approval of, or verify, his daughter's school attendance for purposes of continued dependency compensation after she reached her 18th birthday.  The forms do not request information as to whether Chapter 35 benefits are in effect for the school child in question (notably, current versions of the form do request this information and provide notice of the bar to dual benefits), and there is no indication that in submitting the forms, the Veteran was aware that the consequence could be an erroneous continuance of dependency compensation.  The RO continued to furnish the Veteran with the school attendance forms, as it was unaware of the grant of Chapter 35 benefits, and the Veteran then completed and returned them, unaware that he was no longer supposed to claim his daughter as his dependent for increased compensation purposes.  Indeed, the Veteran has provided very credible testimony that he had no knowledge of the bar to dual dependency compensation and Chapter 35 DEA benefits for the same child.  Moreover, even after he was notified in a January 2006 phone call (discussed below) and in the April 2006 decision of the prohibition of concurrent DEA and dependency compensation benefits, he submitted the form again in April 2006, which indicates he was not aware that forms were only to be submitted for dependency compensation benefits. 

In December 2005, the RO sent a letter to the Veteran notifying him that his daughter "A" would soon be removed as his dependent school child once she reached the age of 23.  It also informed him that his daughter was eligible to receive DEA benefits until she reached the age of 26, but that if she received DEA benefits prior to her 23rd birthday, she would be removed from his award as his dependent.  

A January 2006 VA Report of Contact Form (VA Form 119) reflects that the Veteran was contacted by an RO employee "to verify if his daughter ["A"] is receiving [Chapter] 35 benefits."  The Veteran responded that his daughter had been receiving Chapter 35 benefits "before," but "not anymore."  According to the form, the RO employee then informed the Veteran that he could not receive additional compensation for "A" based on school attendance if she was also receiving Chapter 35 benefits.  The employee went on to state that because of this bar to dual benefits, she would be removed as his dependent child for compensation purposes from the time she started receiving Chapter 35 benefits, "thereby causing an overpayment."  It was noted that the Veteran "waived the 60 day due process."  

In the April 2006 decision, the RO determined that VA benefits would be reduced based on the information obtained from him in January 2006 regarding his daughter "A" receiving Chapter 35 benefits.  The decision reflects that his daughter would be removed from his award effective August 20, 2001.  According to an October 2009 statement of the case (SOC) generated by the Oakland COWC confirming the denial of the Veteran's waiver request, August 20, 2001 is the date that the Veteran's daughter began receiving Chapter 35 benefits.  The Veteran has not disputed this fact.  Also in April 2006, the Debt Management Center (DMC) sent the Veteran a letter notifying him of the resultant debt and VA's intention to collect that debt beginning July 2006 by withholding benefits until the debt was recouped.  As noted above, the Veteran's request for a waiver of recoupment was denied by the COWC. 

There is no question that the Veteran was not entitled to receive dependency compensation for his daughter "A" at the same time that she was receiving Chapter 35 DEA benefits.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2015).  Thus, the remaining issue is whether the creation of the overpayment and resultant debt was valid based on the proper effective date of the discontinuance of dependency compensation benefits respecting daughter "A."

The effective date of the discontinuance of dependency compensation on behalf of a child when the child elects to receive Chapter 35 DEA benefits is the day preceding the beginning date of the educational assistance allowance.  See 38 C.F.R. § 3.503(a)(8); see also 38 C.F.R. § 3.500(i) (providing, in relevant part, that with respect to the election of VA benefits under § 3.700 series, the effective date of discontinuance of compensation will be the day preceding the beginning date of award under other law).  In other words, the proper effective date of discontinuation of dependency compensation on behalf of a child is essentially contemporaneous with the award of Chapter 35 benefits. 

The inquiry does not stop there, however, as the effective dates of reduction or discontinuance of erroneous awards must also be considered in determining whether an overpayment is properly created.  Specifically, the effective date of an erroneous award of VA benefits may be the date of last payment if the award is due solely to VA's own administrative error or error in judgment.   38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  In that case, "[w]hen an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, if the award of dependency compensation on behalf of the Veteran's daughter "A" based on school attendance after she began receiving Chapter 35 benefits was due solely to VA error, then the proper effective date of its discontinuance would be the date of last payment rather than the date of the erroneous award; consequently, there would be no overpayment since there would be no retroactive discontinuance of benefits back to the date of the erroneous award.  See § 3.500(b)(2); Erickson, 13 Vet. App. at 499. 

The Board finds that the erroneous award of dependency compensation on behalf of the Veteran's daughter "A" after she began receiving Chapter 35 DEA benefits cannot be ascribed solely to VA error in the narrow sense contemplated by § 3.500(b).  In this regard, the effective date of a reduction or discontinuance of an erroneous award of compensation, disability and indemnity compensation (DIC), or pension benefits based on an act of commission or omission by a payee or with a payee's knowledge is the effective date of the award or the day preceding the act of commission or omission of the payee, whichever is later.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  As already noted, the effective date of a reduction or discontinuance of an erroneous award of compensation, DIC, or pension benefits based solely on administrative error or error in judgment on the part of VA is the date of last payment, with certain exceptions not applicable here.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (holding, in relevant part, that § 3.500(b)(2) requires "administrative error to be assessed not only as to errors in an initial award of benefits but also as to errors affecting a running ward that consists of recurring payments"). 

If fault for an overpayment cannot "clearly be ascribed to the beneficiary," VA's policy is to assume that fault and not create a debt against the beneficiary.  Dent, 27 Vet. App. at 380 (citing VAOPGCPREC 2-90 (March 1990)).  However, when both VA and the beneficiary are partially at fault, the debt based on the effective date of reduction or discontinuance of benefits is properly created.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  

The erroneous award of dependency compensation on behalf of the Veteran's daughter "A" based on school attendance clearly cannot be attributed to any act of commission or omission on the Veteran's part that would have led to the error.  There was no act of commission, as the Veteran did not misrepresent any facts concerning his daughter "A" to VA.  He had submitted his claim for dependency compensation, including based on school attendance after "A" reached 18 years of age in 2001, prior to the grant of TDIU and prior to the retroactive award of DEA benefits.  Although he continued to report her school attendance to the RO after 2003 to establish continued entitlement to dependency compensation on her account, this was not an act of "commission" in the sense contemplated by 38 C.F.R. § 3.500(b)(1), when the Veteran was not aware of the bar to duplicate benefits, and when the RO had every reason to know of his daughter's receipt of DEA benefits and discontinue the dependency compensation benefits notwithstanding these reports.  Moreover, the erroneous dependency compensation was not based on these reports, which merely showed the daughter's continued enrollment in school and which made no reference to Chapter 35 benefits, but rather was based on the previously established entitlement to dependency compensation prior to the Chapter 35 award.  

There was also no act of omission on the Veteran's part.  In this regard, a VA beneficiary must notify VA of any circumstances that would affect entitlement to benefits, including a change in dependency status.  38 C.F.R. § 3.660(a)(1) (2015).  However, there is nothing in the record indicating that the Veteran was informed at any point that he must notify the RO of the Chapter 35 award, and he has provided very credible testimony that he had no knowledge that this award was a bar to concurrent dependency compensation.  Thus, it is not apparent how he could know of a duty to inform the RO of the Chapter 35 award as a "circumstance" affecting entitlement to benefits.  

By contrast, VA was already and automatically notified of the Chapter 35 award as a circumstance affecting entitlement to compensation benefits at the time it was issued.  VA is charged with knowledge of its own award, even if the branch responsible for administrating compensation and pension benefits is separate from the branch administering education benefits.  Thus, the Veteran had every reason to assume that VA would know of its own award, or at least to assume that one branch of VA would timely communicate the grant of that award to the other branch so that benefits could be properly coordinated.  While there are many circumstances that VA might not know of unless notified by the Veteran, an award of Chapter 35 benefits is not one of them.  

Indeed, it is official VA procedure for the branch administering education benefits to timely notify the RO of a Chapter 35 award.  Specifically, according to the Adjudication Procedures Manual (hereinafter Manual), once the regional processing office (RPO) makes an initial award of Chapter 35 benefits, it is to notify the RO having jurisdiction over the claims file of the award.  VBA Manual M21-1, III.iii.6.B.3.a.  The RO must then determine whether a corresponding adjustment to disability or survivors benefits is necessary and retain the notice of the DEA award in the appropriate claims folder.  Id.  The record does not show that these steps were observed.  If the RPO did notify the RO of the award of Chapter 35 benefits, then the RO is all the more responsible for not taking immediate appropriate action.  If the RPO failed to notify the RO of the award, it is not clear how the Veteran could know of this if he was unaware of the bar to dual benefits in the first place.  In other words, his continued receipt of dependency compensation for daughter "A" would not have alerted him to this fact if he did not know he was no longer entitled to it. 

The award of Chapter 35 benefits also cannot be considered a change in "dependency status" of which the Veteran had a duty to notify the RO.  See 38 C.F.R. § 3.660(a)(1).  A change in dependency status occurs due to factors such as birth, death, marriage, divorce, adoption, change in household, etc. that affect the status proper to the individual claimed as a dependent.  See, e.g., 38 C.F.R. § 3.57 (2015) (defining "child" based on factors such as marital status and age); see also 38 C.F.R. § 3.660(c) (noting that a change in status of dependents can occur by reason of marriage, birth, or adoption of child, among other circumstances).  VA regulation does not define dependent status based on benefits received.  Thus, an award of Chapter 35 DEA benefits does not change the status of the dependent, but simply determines whether that dependent may be claimed as such for VA compensation and pension purposes.  Indeed, dependent status is a condition of eligibility to receive Chapter 35 DEA benefits.  Thus, the Veteran did not have a duty to notify the RO of a change in dependency status, as there was no such change.  As discussed above, VA is charged with knowledge of the award of Chapter 35 benefits. 

In sum, because VA is charged with notice of the award of Chapter 35 DEA benefits, and as a matter of official VA procedure the RO was supposed to have been properly notified of this award by the RPO, the erroneous continuation of dependency compensation cannot be ascribed to any act of commission or omission on the part of the Veteran. 

Nevertheless, although the erroneous award of dependency compensation was not the result of a commission or omission on the Veteran's part, it was with his constructive knowledge.  As noted above, the effective date provisions of § 3.500(b)(1) also apply when an erroneous award is made "with the payee's knowledge."  38 C.F.R. § 3.500(b)(1).  With regard to this provision, the U.S. Court of Appeals for Veterans Claims (Court) has noted that "[a] person may have actual or constructive knowledge of a fact," and observed that the latter is defined as "knowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent, 27 Vet. App. at 380 (quoting VAOPGCPREC 2-90 (March 1990)).  Further, the U.S. Supreme Court has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); cf. Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  

In this case, the Veteran had at least constructive knowledge that he was not entitled to dependency compensation once Chapter 35 benefits were granted.  First, as stated in the preceding paragraph, he is charged with constructive knowledge of the law.  See id.  Moreover, VA Form 22-5940, Pamphlet 22-73-3, and the December 2005 letter reasonably put him on notice that dependency compensation cannot be paid in tandem with Chapter 35 DEA benefits, although this notice was far from ideal, to say the least, and the December 2005 letter was sent long after the fact.  It would have been easy enough to send a letter to the Veteran clearly notifying him that because Chapter 35 benefits had been granted for daughter "A," he could no longer claim her as his dependent for compensation purposes, and must no longer submit reports of school attendance for this purpose.  It was also incumbent on the RO to discontinue the dependency compensation in a timely manner to begin with, and for the RPO to ensure that the RO was properly notified of the Chapter 35 award. 

Be that as it may, because the Veteran had constructive knowledge that he was not entitled to dependency compensation for daughter "A" once Chapter 35 DEA benefits were awarded, the continued payment of dependency compensation on her behalf, including based on reports of school attendance submitted by him, was not solely administrative error or error in judgment on the part of VA under 38 C.F.R. § 3.500(b)(2), as the Veteran is charged with knowledge of the erroneous compensation payments and his responsibility not to claim her as a dependent for compensation purposes.  Thus, the appropriate effective date of discontinuance is the date of the erroneous award rather than the date of last payment, and therefore the debt is valid to the extent it represents dependency compensation payments issued to the Veteran after Chapter 35 benefits were awarded.  See 38 C.F.R. § 3.500(b)(1); see also Jordan, 10 Vet. App. at 174 (when both VA and the beneficiary are partially at fault, the debt is valid).  

There is still the question of the validity of the overpayment created by the retroactive grant of Chapter 35 benefits back to August 2001, which resulted in a concomitant retroactive discontinuance of dependency compensation benefits for the same time frame.  See 38 C.F.R. §§ 3.500(i), 3.503(a)(8).  VA law provides that overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  Thus, a retroactive discontinuance of dependency compensation under sections 3.500(i) and 3.503(a)(8) of the regulations would warrant an overpayment.  See id.  In keeping with these provisions, the current version of the Manual governing VA procedure provides, in relevant part, that if prior to an award of education benefits, VA had been paying benefits for the child to a Veteran or surviving spouse, VA will create an overpayment in the Veteran's or surviving spouse's account.  VBA Manual M21-1, III.iii.6.B.3.c; see 38 C.F.R. §§ 3.500(i), 3.503(a)(8).  Thus, the overpayment resulting from the retroactive award of Chapter 35 benefits is apparently valid.  See id.

The Board will observe, however, that the creation of an overpayment of dependency compensation due to the retroactive grant of Chapter 35 benefits is troublesome, even if technically valid.  It is true that there is no erroneous award since the award of dependency compensation was originally issued before Chapter 35 benefits were elected.  The retroactive grant of Chapter 35 benefits also cannot be considered erroneous, as this is expressly allowed under 38 C.F.R. § 21.3041 (2015) (pertaining to periods of eligibility of Chapter 35 benefits).  No doubt there are many cases when dependency compensation will have already been paid during the retroactive period.  Such cannot prohibit a retroactive grant of Chapter 35 benefits under § 21.3041 merely because it would result in duplicative benefits, as that would contravene the eligibility periods allowed under Chapter 35.  VA law does not clearly speak to this issue.  As shown in the preceding paragraph, VA's approach is to automatically create overpayments of dependency compensation benefits upon granting retroactive Chapter 35 benefits to avoid duplicative benefits pursuant to § 21.3023 of the regulations, and in accordance with the effective date provisions of sections 3.500(i) and 3.503(a)(8) and the overpayment provision of § 3.660(a)(3).  See VBA Manual M21-1, III.iii.6.B.3.c

Unfortunately there have been a number of cases, including this one, where a Veteran or other beneficiary is surprised to learn of this overpayment, which can be considerable, and feels distressed by it.  Indeed, its recoupment can cause hardship.  It is as if there was a hidden price to the retroactive grant of Chapter 35 benefits that the Veteran did not expect to pay.  To revert to a recurrent theme in this decision, this problem would be easily ameliorated by providing clear, specific notice of the consequence of a retroactive grant of Chapter 35 benefits in advance, including the amount of overpayment that would be owed, so that the Veteran and DEA beneficiary could make a more informed decision in choosing an appropriate effective date of DEA benefits.  In any event, although the overpayment may technically be valid, it leaves a bitter taste in the mouth to find it so under such circumstances. 

The Board next turns to the issue of whether collection of the debt would be against equity and good conscience, and finds that a waiver of the entire amount of debt on appeal is warranted under this standard.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  

In making this determination of whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A waiver of recovery of an overpayment or the collection of any indebtedness under the standard of equity and good conscience is prohibited where any one of the following is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.962(b), 1.965(b).  Consequently, before the Board may determine whether waiver is warranted, there must be a threshold finding as to whether fraud, misrepresentation, or bad faith on the Veteran's part led to the creation of the debt. 

In this case, and as found by the COWC, there is no indication of fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board finds that recoupment of any portion of the debt would be against the standard of equity and good conscience.  The first factor requires consideration of the fault of the debtor, which is defined as actions of the debtor that contribute to the creation of the debt.  38 C.F.R. § 1.965(a).  The Veteran's fault was negligible.  While he may have had constructive notice of the law barring concurrent Chapter 35 DEA benefits and dependency compensation for the same child, he has provided credible testimony that he was unaware of this law and thus unaware that he was not entitled to continued dependency compensation on behalf of daughter "A."  Moreover, as discussed above, he was never properly notified that he must not continue to claim his daughter "A" as a dependent for increased compensation purposes, and must return any erroneous awards of dependency compensation made on her behalf.  Indeed, the Veteran did not do anything that contributed to creation of the debt other than submit reports of school attendance for daughter "A."  While these reports were for the purpose of continued dependency compensation for his daughter, he clearly was not aware of the bar to these benefits concurrent with Chapter 35 benefits, and it was the RO that should have been on notice that dependency compensation was no longer warranted and timely discontinued payments without regard to these reports.  Indeed, if it were not for the Veteran's imputed or constructive knowledge of the bar to duplicate benefits, the debt would not be considered valid in the first place given the fact that it was a result of VA's administrative error unrelated to any commission or omission of the Veteran. 

The second factor, balancing of faults, entails the weighing of fault of the debtor against VA's fault.  Id.  As discussed above, the onus was on VA to know of its own award of Chapter 35 benefits, including by proper communication of the award by the RPO that granted it to the RO having jurisdiction of the claims file in accordance with official VA procedure, and then to immediately discontinue dependency compensation for daughter "A" and notify the Veteran of any amount of overpayment stemming from the retroactive grant.  It was also by far easier for VA to discontinue the dependency compensation payments rather than for the Veteran to learn of them and try to return them, especially as he had no knowledge of the bar to dual benefits in the first place.  

Thus, when balancing the faults between the debtor and VA, the Board finds that the Veteran's fault was negligible, while VA's fault in the creation of the overpayment, one amounting to a considerable sum due to the amount of time that elapsed before the RO took action, was considerable and inexcusable.  It thus greatly outweighs any fault that may be attributed to the Veteran. 

These first two factors overwhelm all the others.  In this regard, the Board finds that the factors set forth in § 1.965(a) need not be viewed in a vacuum, but in relation to each other.  One or more factors may increase or decrease in weight depending on the findings pertaining to other factors.  In this case, given the fact that VA's fault in the creation of the debt greatly outweighs that of the Veteran, which was negligible or nonexistent, factors such as undue hardship, whether collection would defeat the purpose of the benefit, unjust enrichment, and relying on VA benefits to one's detriment, which do not generally favor the Veteran, cannot alter the conclusion that collection of the debt would be against equity and good conscience in this case.  

As noted above, these factors are not all inclusive.  The Board finds that another consideration is that the debt amounted to a considerable sum, over $11,000.00 when initially created, which was suddenly sprung on the Veteran due to the RO's failure to timely discontinue dependency compensation benefits.  Although it may not deprive the Veteran or his family of basic necessities to collect the debt, it would nevertheless be against equity and good conscience for the Veteran to have to repay a large debt the creation of which was almost entirely the fault of VA, and which he has indicated could at least put a financial strain on him. 

Similarly, although there would be unjust enrichment in the sense that the Veteran received benefits to which he was not entitled, VA's considerable fault in the matter, the Veteran's comparatively negligible fault, and the stress and strain of having to repay a large sum that he could not reasonably be expected to have foreseen, overshadow this consideration.  To the extent there is concern about unjust enrichment, the onus was on VA to better coordinate its own benefits and timely discontinue the dependency compensation.  This would have been easy enough to do if the RO was simply aware of, and took appropriate action on, the grant of Chapter 35 benefits.  The "enrichment" occurred only because the Veteran received a slightly higher amount of monthly compensation for several years to which he was not entitled, which cumulatively ran into thousands of dollars due to VA's failure to act in a timely manner.  Indeed, it may be that the burden placed on the Veteran in recouping the debt is more unjust than his "enrichment" under these circumstances.  

It also would have been easy to provide proper and sufficient notice to the Veteran in advance that both benefits could not be issued at the same time, rather than relying on short, easy-to-miss and generally indirect references to this prohibition embedded in various forms or letters not otherwise dedicated to the purpose of such notification.  If the Veteran had received such notice, he would have been much better equipped to prevent this debt, and the distress associated with it, from occurring in the first place.  The evidence shows the Veteran had no knowledge of this law or the erroneous award. 

The Board notes that to the extent the amount of overpayment stems from the retroactive award of Chapter 35 benefits, neither VA nor the Veteran is at fault, since the overpayment is created as a matter of course in the retroactive grant pursuant to 38 C.F.R. § 3.503(a)(8) and 38 C.F.R. § 3.660(a)(3), as discussed above, and thus is not based on an erroneous award.  The other factors then take on more weight, and perhaps would lead to the conclusion that recoupment of any amount of debt reflecting this overpayment is not against equity and good conscience.  However, given the fact that several years elapsed before this overpayment was created, that it was lumped in with the overpayment stemming from the erroneous award of continued dependency compensation after Chapter 35 benefits was granted, and that the Veteran had no knowledge that an overpayment would result based on the elective date of Chapter 35 benefits, the Board concludes that granting only a partial waiver at this stage is unwarranted.  

Accordingly, a waiver of the entire amount of overpayment created by payments of dependency compensation on behalf of the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 is granted.  See 38 C.F.R. § 1.965.


ORDER

The debt resulting from an overpayment of benefits due to the award of dependency compensation on behalf of the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 concurrent with Chapter 35 DEA benefits is valid. 

A waiver of the entire amount of overpayment created by payments of dependency compensation on behalf of the Veteran's daughter "A" from August 20, 2001 through January 24, 2006 is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


